Citation Nr: 0621363	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-36 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for increased length of the left leg with 
increased back, hip, and leg pain, as a result of VA surgical 
treatment.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from June 1968 to May 1970.

This appeal came to the Board of Veterans' Appeal (Board) 
from rating decisions of the Winston-Salem, North Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran requested hearings before the Board which were 
scheduled in May 2005, and rescheduled in August 2005, and 
December 2005.  He did not report for the latest hearing.  
Thereafter, in December 2005 the veteran notified his 
representative that he would not attend and desired to 
withdraw the appeal.  Since there has been no motion filed 
for a new hearing, the Board will proceed with processing of 
the case as if the request for a hearing has been withdrawn.  
See 38 C.F.R. § 20.704 (2005).


FINDING OF FACT

In December 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant through his representative that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

By VA Form 21-4138, dated December 8, 2005, the veteran's 
representative indicated that the veteran wished to withdraw 
his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant. 38 
C.F.R. § 20.204(c).

The December 2005 correspondence from the appellant's 
representative, and later correspondence dated in July 2006 
clarifying the appellant's wishes, provides notice that the 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration. 

It is noted that the appellant signed his substantive appeal 
and has not withdrawn the instant appeal in writing, despite 
attempts by the Board and RO to have that done.  There has 
been contact with appellant's representative, and after some 
difficulty, as noted in the claims file, appellant was 
contacted and requested to provide written withdrawal.  He 
indicated to the representative that he desired to drop the 
whole thing, but has not provided written notice.  In view of 
the attempts taken, the Board considers this to be the 
appellant's desire, and considers the appeal withdrawn.  If 
the veteran does not agree with this dismissal, he may timely 
notify the Board, in writing, and this determination will be 
vacated and a decision on the merits entered as if this 
dismissal had not been entered.  Otherwise, the matter is 
dismissed as there is no case or controversy remaining.


ORDER

The appeal is dismissed.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


